DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 12/10/2021. Claims 1-6, 8-14 and 16-20 are pending of which claims 1-3, 8-11, 16-19 are amended. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-14 and 16-20  are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,158,734 here after ‘734. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘734 recite the same functions of analysis of a meeting thread/content and suggestions of additional content related to the identified next topic of independent claims in the instant application Claims of the instant application recite the more broader determination of a topic in general to recommend content such broader recitation of claims is obvious over the more specific “next topic” limitation as claim in ‘734.
Claims 1-6, 8-14 and 16-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,742,435 here after ‘435. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ’734 recite the same functions of analysis of a meeting thread/content and suggestions of additional content related to the identified next ambiguous topic of independent claims in the instant application. That is claims of the ‘435 patent recite the same aspect of determining a topic of conversation, whereas claims of the instant application recite determining of an ambiguous topic. A person of ordinary skill in the art would recognize that the act of determination of a topic implies that the topic was not readily known, or in other words ambiguous. Thus such claims recite the same function in a synonymous fashion as would be recognize by one of ordinary skill.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably is not a member of the majority is not provided the responsive content.” The examiner could find no support for excluding individuals that are not in a majority interest group from receiving content. Although the specification recites a majority no language relate restriction or exclusion with respect to a majority. For purposes of prior art such limitations shall be interpreted to describe exclusion of users to received recommendation not matching the user’s interest/preferences or not matching the profile of the user.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 9-12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaport et al US 2014/0236953 hereafter Rappaport and further in view of Rappaport US 2010/0205541 hereafter Rappaport2 ,Morabia US 2018/0098030  and Galvin US 2014/0229471.
Regarding claims 1, 9 and 17, Rapaport teaches a method, system and non-transitory CRM comprises that is implemented on one or more processors, the method comprising: analyzing content of a message exchange thread involving multiple human participants;
[" With the popped-out chat window frame (not shown in FIG. 1D, see 316a of FIG. 3A) now available on screen, the first user 111 instantly sees how other people are currently discussing the topic of probable mutual interest. Matching service 152 may not always guess correctly as to the specific topic of interest that drew focus by user 111 to content area 117a. If the automatically produced guess is not on target, no harm is done because user 111 can quickly close the chat frame and go on with his business. Such a quick close can be used as feedback by the match-making system indicating that the system had made a poor match. Alternatively, user 111 may provide explicit feedback to the system by informing the matching service 152 of his actual topic of interest (e.g., it is not the current poker tournament in Las Vegas but rather the Hoover Dam engineer's special interest group called HD.spig) and in response the matching service 152 may then alter its behavior (learned behavior) accordingly with regard to the meanings of the recent actions by the given user 111.” , ¶83]

identifying, based on the analyzing, one or more ambiguous topics pertinent to the message exchange thread, wherein the one or more ambiguous topics are subject to multiple different interpretations;
 
 ["One of the expected benefits of users accepting invitations to, and/or being instantly linked to high confidence ones of chat rooms or other real time information exchange forums is that occupants of chat rooms (or other forums) which initially focus upon a first topic will evolve, develop the topic material and eventually migrate their focus to one or more new topics or subtopics. Migration to new topics or subtopics can result in the adding of new topic nodes to a hierarchical tree containing logically linked topic nodes. The tree thus comes alive to grow and evolve dynamically in response to the dynamic and self-evolving current activities taking place in online chat rooms which run under auspices (patronage) of the tree. Aside from automatically generating invitations to currently on-topic chat rooms, the MM-IGS may also automatically generate links to currently on-topic informational resources such as the latest editorials or blog comments or tweets on a recently emerging topic. " ¶18]

identifying one or more less ambiguous topics pertinent to the message exchange thread by disambiguating one or more of the ambiguous topics based on one or more of the interests shared among the plurality of the multiple participants; 

 ["Uploaded CFi's from different users are automatically parsed in the AARMS to determine which CFi-contained first data of a given user is to be merged with other recent CFi-contained data of the same user, if at all (and optionally on a weighted basis), so as to provide a more complete and meaningful sampling of current user activities for understanding what content the given user is most likely focusing his or her attention on and what biometric reaction data most likely correlates with the content and with cotemporaneous user activities. As indicated above, for some fast-paced users, a single CFi record or snapshot of content taken over say, a 3 second stretch of time may be sufficient for determining degree of substantial focusing of attention on corresponding content and biometric reaction data that correlates to it (because this user tends to read and react quickly). For other users, a plurality of CFi records or multiple sampling snapshots taken over say, a 10 minute stretch of time may be deemed to be ore appropriate because this other user tends to intake content more slowly (especially if it is for a difficult subject area) and/or to respond with additional user activity (e.g., a follow-up search engine use) more slowly and/or to exhibit biometrically detected reaction to the same more slowly. The automated determination of which CFi snapshots (or parts of snapshots) to merge with others can vary with time of day, current user mood (e.g., is the given user sleepy, upset, etc.?) and/or topic (e.g., is the user reading a dense science article or light fiction?). Since each user can be different, in one embodiment, a personalized set of adaptively modifiable knowledge base rules are stored in one or more profiles of each user (for example, in local and/or remote PEEP's of the given user and/or in a personhood defining CpCC profiles of the user, which CpCCp data structure will be detailed below.)", ¶23]


identifying, based on individual participant profiles associated with the participants, one or more interests shared among a plurality of the multiple participants, wherein each participant of the multiple participants is associated with an individual participant profile that includes interest of  the participant(preference profiles are use to determine topic) 
[" Since the root domain (Sports) and child topic node (Soccer) are already firmly established, the AARMS will not forward the pulled CFi to a catch-all DLUX that handles ambiguous catch-all CFi's. Instead the job goes to a DLUX that specializes in further categorizing CFi's that are directed to the Sports/Soccer node so as to narrow the choice among invitations to specialized ones under the Sports/Soccer topic node. The Sports/Soccer DLUX locates in the user's fetched CpCCp file and fetched DsCCp files an indication that 75% of the time when this user uses the keyword, "referee", the user is implicitly also interested in the subtopic of "fairness" of different referees. Therefore, the combination of the CFi and the user's preference profiles is used to automatically expand on the probable topic that the user has in his head, for example, [Does famous player] "Beckham" [believe that] "referee" named X [is fair] and therefore deserves "respect"?. The DLUX scores this expanded and more focused topic as having a 60% chance of being correct based on user 111's current mood (inferred mood, i.e., from current surroundings) and the corresponding current CpCCp and DsCCp files.", ¶394]

Rappaport does not explicitly teach searching one or more data sources using one or more of the less ambiguous topics to identify responsive content, and
proactively incorporating into the message exchange thread, by an automated assistant acting as a participant in the message exchange thread, at least some of the responsive content. Rappaport2 teaches a variants with respect to the topical chat room recommendation system. Rappaport2 teaches searching one or more data sources using one or more of the less ambiguous topics to identify responsive content, and 

["for instantly chatting online (or even in person) with each other and potentially developing focus on a particular topic of common interest. Another aspect of the disclosure relates to providing a real time changing indexing tree having hierarchically interconnected nodes representing topics, where the configuration of the tree changes dynamically in response to real time reactions of users to online content.", ¶13]

proactively incorporating into the message exchange thread, , at least some of the responsive content.

 ["The tree thus comes alive to grow and evolve dynamically in response to the dynamic and self-evolving current activities taking place in online chat rooms which run under auspices (patronage) of the tree. Aside from automatically generating invitations to currently on -topic chat rooms, the MM-IGS may also automatically generate links to currently on -topic informational resources such as the latest editorials or blog comments or tweets on a recently emerging topic. ", ¶25]

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Rappaport with additionally providing link to related content to a 
Rappaport/Rappaport2 does not teach such presentation of content is performed by an automated assistant acting as a participant in the message exchange thread. Morabia teaches in the analogous networking arts teaches a system for content recommendation in a chat/conference system. Morabia teaches an automated assistant acting as a participant in the message exchange thread.
["The virtual assistant 224 can take many forms, such as a chat bot that interacts with one or more participants through the chat box, a graphically rendered avatar appearing in a designated portion of the display 200 in the local and remote endpoints, a synthetically generated voice played through speakers in the local and remote endpoints, a video or content retrieval agent, and the like. ", ¶71]
   ["Various examples can illustrate the role of the virtual assistant 224. In a first example, the virtual assistant 224 monitors the audio and textual channels of the videoconferencing session, such as using speech-to-text translation and key word spotting or word cloud monitoring techniques. When certain words or phrases are recognized, the virtual assistant 224, based on template matching or rules, determines that a certain action is to be performed. The action can be, for instance, retrieving advertising content from the content source 164 about a product or service or other subject matter of interest to the participants (e.g., open a web browser and retrieve a web page of interest, retrieve and present a video clip, etc.), business performance information about a product or service offered by the enterprise from the enterprise database 260, making a reservation for travel or entertainment or a business appointment, joining a participant (such as another employee, a subject matter expert, or representative of another enterprise) to the video conferencing session, provide a recommendation to the participants based on prior behavior or preferences of one or more of the participants or nonparticipants, review of a previous interaction, such as an email exchange, teleconference, or video conferencing session involving one or more of the participants, and the like. The virtual assistant can maintain historical records of behavior for one or more participants to enable it to service better the needs of the participants during later video conferencing sessions (e.g., remind the participants about topics discussed previously by all or a subgroup of the participants in a video conferencing session). Stated differently, the virtual assistant maintains, over time, a user profile for each participants and a group profile for the group of participants that includes behavior descriptions, topics discussed, preferences, and the like.", ¶72]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Rappaport/Rappaport2 with presenting recommended content as an avatar or within a chat box as taught by Morabia. The reason for this modification would be to 
	The combination of Rappaport/Rappaport2/Morabia teaches identifying interest of users by an automated assistant and incorporating content responsive to the identification but does not teach identifying is based on interest of at least a majority of the multiple participants. Thus Rappaport/Rappaport2/Morabia do no teach identifying, based on individual participant profiles associated with the participants, one or more interests shared among at least a majority of the multiple participants, wherein each participant of the multiple participants is associated with an individual participant profile that includes interests of information related to the participant; identifying one or more less ambiguous topics pertinent to the message exchange thread by disambiguating one or more of the ambiguous topics based on one or more of the interests shared among at least the majority of the multiple participants. Galvin teaches in the analogous meeting/conference facilitation art area teaches a system for determination of the actual topic of a meetings/discussion. Galvin teaches teach identifying, based on individual participant profiles associated with the participants, one or more interests shared among at least a majority of the multiple participants(¶50 teaches determining a majority of user have a particular interest but discounting the majority in favor of a title as being more determinative of topic, ¶49 teaches a majority interest(larger number of participants) will  be determinative, in either case the interests of a majority is considered in determining topic such topic identification will be use as in Rappaport/Morabia to recommend content)
[" Similarly, topics associated with interests that are shared among a larger number of meeting participants may be determined 206 to have a higher ranking than topics associated with less extensively shared interests. For example, if two participants of a meeting share an interest in Thoroughbred Horse Breeding and seven meeting participants in the meeting share an interest in Community Government, topics discussed in the meeting that relate to neighborhood beautification may be determined 206 to have a higher ranking than topics relating to the Kentucky Derby. It will be understood that various other factors may also be considered in determining 206 ranking, such as, for example, the frequency of occurrence of certain topics (or amount of time spent discussing those topics), meeting information (e.g., meeting title, invitee lists, meeting location, and so on), and so on. ", ¶49]
["For example, although the majority of participants in a meeting may share an identified 202 interest in snowboarding, and snowboarding may have been discussed during the meeting (i.e., may have been identified as a meeting topic by a voice recognition application), the fact that the meeting title is "Financial Projections for 3Q 2013" may indicate that snowboarding topics merit a lower determined 206 ranking than topics associated with financial projections. As such, for example, despite snowboarding being identified as a topic of discussion and a shared interest of meeting participants, MTR process 20 may determine 206 a higher ranking for topics associated with identified 202 shared interests that relate to finance and financial issues, because of the information included in the meeting title. ", ¶50]

wherein each participant of the multiple participants is associated with an individual participant profile that includes interests of information related to the participant; 
["In certain embodiments, MTR process 20 may identify 202 interest based upon, at least in part, identifying profile information 216 associated with one or more participants in an electronic meeting. Profile information 216 may include information associated with, for example, social networking profiles, memberships in various groups or associations, corporate directory profile information (e.g., contact information, job title, rank in organizational hierarchy, location, division, project groups, associates, teams, and so on), tags applied to the participant and/or the participant's online activities (e.g., tags of posts made by the user to a blog, a micro-blog, a social networking site, and so on), and various other profiles. These and other types of profile information 216 may be utilized to identify 202 interests in a variety of ways.", ¶53]
identifying one or more less ambiguous topics pertinent to the message exchange thread by disambiguating one or more of the ambiguous topics based on one or more of the interests shared among at least the majority of the multiple participants.
[" Similarly, topics associated with interests that are shared among a larger number of meeting participants may be determined 206 to have a higher ranking than topics associated with less extensively shared interests. For example, if two participants of a meeting share an interest in Thoroughbred Horse Breeding and seven meeting participants in the meeting share an interest in Community Government, topics discussed in the meeting that relate to neighborhood beautification may be determined 206 to have a higher ranking than topics relating to the Kentucky Derby. It will be understood that various other factors may also be considered in determining 206 ranking, such as, for example, the frequency of occurrence of certain topics (or amount of time spent discussing those topics), meeting information (e.g., meeting title, invitee lists, meeting location, and so on), and so on. ", ¶49]
["For example, although the majority of participants in a meeting may share an identified 202 interest in snowboarding, and snowboarding may have been discussed during the meeting (i.e., may have been identified as a meeting topic by a voice recognition application), the fact that the meeting title is "Financial Projections for 3Q 2013" may indicate that snowboarding topics merit a lower determined 206 ranking than topics associated with financial projections. As such, for example, despite snowboarding being identified as a topic of discussion and a shared interest of meeting participants, MTR process 20 may determine 206 a higher ranking for topics associated with identified 202 shared interests that relate to finance and financial issues, because of the information included in the meeting title. ", ¶50]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Rappaport/Rappaport2/Morabia with consideration of a majority of the user’s interest as taught by Galvin  to topic disambiguation and content recommendation of Rappaport/Rappaport2/Morabia. The reason for this modification would be to provide an improved method of determining topic and recommending content that allows for majority interest to factor in determining topic but also flexible such that majority interest may be ignored in circumstances where it does not lead to  correct topic identification.
Regarding claims 2, 11 and 18, Rappaport teaches wherein the one or more shared interests of at least the majority of the multiple participants are identified based on search history associated with one or more of the individual participant profiles.
[" Referring again to FIG. 1A, the browsing history 105d (URL's recently visited) maintained by the local client software (and/or in the cloud) may be supplemented by a search engine history 105e which indicates various keywords that the user has recently used (e.g., over rule-based stretches of time) in conjunction with use of one or more search engines at roughly the same time that focus centered on a particular screen area such as 117a within web page 117 and interest was expressed by one or more machine-implemented means. ", ¶68]

Regarding claim 3, 12, and 19, Rappaport teaches wherein the one or more shared interests of at least the majority of the multiple participants are identified based on location history associated with one or more of the individual participant profiles.
["So Personal Emotion Expression Profiles (or PEEP's) are developed over time (by local and/or remote trending services) for each user and used to determine the appropriate stretches of time over which each user's local activities are to be gauged. ", ¶20]
[“In one embodiment, the user's client machine periodically uploads to the cloud, simple CFi's that merely indicate the user's ID (215a) and his or her current GPS determined location (in field 215c). A further field 215d provides one or more current time stamps in terms of Greenwich Mean Time (GMT). By supplying the time stamps for each current focus indicator (CFi) in GMT form, it is possible to quickly match users who are generating common focus indicators in the same global time frame even though they may be located in different geographic areas. Moreover, as mentioned above, it is sometimes desirable to integrate data from a plurality of CFi's that were generated within a specifiable stretch of time; for example so as to link a content related event with a later-in-time emotional reaction to that content.”, ¶139]

Regarding claims 4,10, and 20 Rappaport teaches ranking search results that are to be provided to one or more of the multiple participants subsequent to the proactively incorporating based at least in part on the responsive content that was proactively incorporated into the message exchange thread.
["The ranking is then done by first filtering the collected data to identify relevant data trends (e.g., major new shift of per-room or per-node common URL's or other topic clustering data) based upon what was stored in the trending data store. The value of N can be varied based on the workload of the system and/or the historical usage load of the given domain or node so that N=1 if the system is under a light load (or the node is not heavily used) and N=(some large number) if the system is under a very heavy load and/or the domain or topic node is a heavily used one. Storing the ranked results only every Nth time can allow for offering of new recommendations to other users to be done faster because fewer real-time calculations will be needed by the ranking engines. In one embodiment, an appropriate sorting algorithm for sorting among the ranked items is chosen for each user based on the user's profiles. After such user-appropriate ranking and sorting, the list of ranked an sorted results is culled by subtracting out any duplicate results that match data supplied by this user so they are not given recommendations of web sites they have just come from. ", ¶241]
	
Regarding claims 6 and 14, Rappaport 2 teaches selecting subsequent to the proactively incorporating, a media file for recommendation to one or more of the multiple participants, wherein the selecting is based on the responsive content that was proactively incorporated into the message exchange thread(system can recommend other chatroom/blogs as well as static content such as videos  pertinent to topic, ¶219).
["In one embodiment, both real time chat rooms and non-real-time or off-line exchanges such as blogs, list-serves, etc., are stored under nodes of a system hierarchy tree and the tree's configuration (e.g., hierarchical organization of nodes) is controlled by votes cast from the chat rooms. Thus a living hierarchy tree is formed that can change its configuration in substantially real time in response to current votes of online chat room users and the topic nodes of the tree can point not only to chat rooms that are currently on-topic, but also to non-real-time on-topic exchanges such as blogs or meeting proposals and even to static content providing web pages associated with the node topic. In one embodiment, vote-eligible participants of chat rooms running under a given topic node are empowered to recommend or de -recommend and vote on non-real-time on-topic exchanges and/or on-topic static content providing web pages that the tree node will point to. The on-topic pointers to nonn-chatroom content may point or otherwise logically link to a variety of nonn-chatroom content including, but not limited to: on-topic videos (e.g., recent YouTube.TM. clips), on-topic books, on-topic movies, on-topic TV shows or online shows, on-topic shopping lists or lists of vendors that service the public with items related to the node topic and so on. When one or more chat rooms depart from the node (due to migration to at least topic or loss of participants), the characteristics of the node automatically change (e.g., at prescribed checkpoint times). These automated changes can include changes to the non-chatroom content pointed to by the node.", ¶219]

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaport/Rapaport2/Morabia\Galvin as applied to claims  above, and further in view of Rapaport US 2012/0290950 hereafter Rapaport3.
Regarding claims 5 and 13, Rappaport/Rapppaort2/Morabia\Galvin does not teach identifying, from input provided by one of the human participants in a search field subsequent to the proactively incorporating, a portion of a search query; and formulating an alternative query suggestion that is based on the responsive content that was proactively incorporated into the message exchange thread. Rapppaort3 in the same field of endeavour teaches a system for topic analysis of chat/discussions. Rappaport3 teaches identifying, from input provided by one of the human participants in a search field subsequent to the proactively incorporating, a portion of a search query; and formulating an alternative query suggestion that is based on the responsive content that was proactively incorporated into the message exchange thread.
[" More will be said about FIGS. 3E and 3W later below. However, referring now to FIG. 3J (an example of a context primitive), it may be recalled that the demographic attributes of the exemplary Fifth Grade student (studying the Gettysburg Address), which is a part of the context of the user; can serve as a filtering basis for narrowing down the set of possible nodes in topic space which should be suggested in response to a vague search keyword of the form, "*lincoln*" where the latter can have many cognitive senses (e.g., the city in Nebraska, the Automobile Dealership, the 16th President, etc.). Once user context is determined, it becomes more evident to the STAN.sub.--3 system 410 that the given STAN user (e.g., Fifth Grade student) more likely intends to focus-upon the "Abraham Lincoln" cognitive sense and not on "Local Ford/Mercury/Lincoln Car Dealerships" because the user is part of his own context and the user's demographic attributes (as found for example in the user's personhood profile) are thus also part of the context. In the example, the user's education level (e.g., Fifth Grade), the user's habits-driven role (e.g., in student mode immediately after school) and the user's age group can operate as hints or clues for narrowing down the intended topic.", ¶613]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Rappaport/Rappaport2 with use of topic space determination and profile as part of   the determined user context to suggest and narrowing set of search keyword/filters as taught by Rappaport3. The reason for this modification would be to improve search results relevance.

Claims, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rappaport/Rappaport2/Donahue/Galvin as applied to claims 1 and 9 above, and further in view of Zhang US 2018/0183748.
Regarding claims 8 and 16, Rappaport/Rappaport2/Donahue/Galvin does not each wherein at least one participant of the multiple participants who is not a member of the majority is not provided the responsive content. Zhang in the same field of endeavor teaches a system for topic suggestion by a bot. Zhang teaches wherein at least one participant of the multiple participants who is not a member of the majority is not provided the responsive content.
[" At block 454, the system may identify one or more subscribers to receive the content. The system may search a subscription data structure (e.g., database, list, etc.) for users that subscribe to the content provider associated with the API call. This list of users may optionally be filtered to remove users not interested in the content topics identified at blocks 452 and 454. ", ¶101]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Rappaport/Rappaport2/Donahue/Galvin with exclusion of topic/content that users that are not interested in from being recommended to such user. The reason for this 
	

Applicant Remarks
Applicant  IDSs have been reconsidered and acknowledged.
Applicant’s arguments with respect to claims 1-6 8-14 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prior art Cited But Not Used in Rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TOM Y CHANG/
Primary Examiner, Art Unit 2456